—Judgment unanimously affirmed. Memorandum: By pleading guilty, defendant waived his contention that he was denied the right to appear before the Grand Jury (see, People v Franklin, 232 AD2d 577, lv denied 89 NY2d 985; People v Dennis, 223 AD2d 814, lv denied 87 NY2d 972; People v Smith, 168 AD2d 915, 916, lv denied 77 NY2d 911). Further, defendant failed to move to dismiss the indictment on that ground within five days of his arraignment, thereby waiving his right to contend at a later time that he was denied the right to appear (see, CPL 190.50 [5] [c]; People v Valle, 198 AD2d 459, lv denied 82 NY2d 932).
The record does not support defendant’s contention that the affidavit of the informant was not considered by the Town Court Justice as part of the search warrant application. The contention raised in defendant’s brief with respect to that application is based upon matters dehors the record, and thus is not properly before this Court (see, People v Thayer, 210 AD2d 977; People v Rodriguez, 123 AD2d 405, 406, lv denied 69 NY2d 832). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.